DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanna et al. (Pub. No. US 2011/0186138).
Regarding claim 1, Hanna et al. disclose a  user interface (Figs. 1-13) for controlling a shower system (100) comprising: at least one control (160) configured to be actuated by a user and generate one or more signals for controlling an operation (paragraphs 58-79) of the shower system (100); and at least one indicator light (paragraph 7 and 79) configured to illuminate in different patterns (paragraph 7) which are matched to different operational stages of the shower system (100).
Regarding claim 2, Hanna et al. disclose the user interface (Figs. 1-13) wherein the at least one indicator light (paragraph 12) is configured to provide a first light pattern when the shower system (100) is in a first operational stage (for each shower outlet) wherein water in the shower system (100) is being warmed to a predetermined temperature (paragraph 12), and a second light pattern (paragraph 12) that is different from the first light pattern when the shower system (100) is in a second operational stage (paragraph 13) wherein a temperature of the water has reached the predetermined temperature.
Regarding claim 3, Hanna et al. disclose the user interface (Figs. 1-13) wherein the first light pattern (paragraph 7) includes a rotating or swirling light pattern (encompassed by the disclosed pattern), and wherein the second light pattern includes a fading on and off pattern (encompassed by the disclosed pattern).
Regarding claim 4, Hanna et al. disclose the user interface (Figs. 1-13) wherein the indicator light is configured to provide a third light pattern (encompassed but the disclosed pattern) that is different from the first light pattern and the second light pattern when the shower system is in a third operational stage (paragraphs 12-13) wherein the water is flowing to a delivery fixture (one of the multiple shower outlets).
Regarding claim 5, Hanna et al. disclose the user interface (Figs. 1-13) wherein the third light pattern includes a constant solid light.
Regarding claim 6, Hanna et al. disclose the user interface (Figs. 1-13) wherein the at least one control (paragraphs 58-79) includes a temperature control to allow a user to set the predetermined temperature (paragraphs 12-13).
Regarding claim 7, Hanna et al. disclose the user interface (Figs. 1-13) wherein the user interface (162) comprises a central core (Fig. 4), and the temperature control comprises a ring (Fig. 6) positioned around and rotatable about the central core (paragraphs 67-68).
Regarding claim 8, Hanna et al. disclose the user interface (Figs. 1-13) wherein the temperature control further comprises a handle (paragraphs 67-68) projecting radially outward from the ring (encompassed in the disclosed buttons, switches, or other user interface devices), wherein an angular position of the handle relative to the central core is indicative of the predetermined temperature.
Regarding claim 9, Hanna et al. disclose the user interface (Figs. 1-13) wherein the at least one indicator light (paragraphs 12-13) is positioned on a face of the central core (Fig. 4).
Regarding claim 10, Hanna et al. disclose the user interface (Figs. 1-13) wherein the at least one indicator light (paragraph 12-13) is shaped as a circle along a periphery (paragraph 66-68) of the face of the central core (Fig. 4).
Regarding claim 11, Hanna et al. disclose the user interface (Figs. 1-13) wherein the user interface (Fig. 4) includes a first fixture control (paragraph 59) configured to allow a user to activate a first delivery fixture of the shower system (100).
Regarding claim 12, Hanna et al. disclose the user interface (Figs. 1-13) wherein the user interface (Fig. 4) includes a second fixture control (paragraphs 80-81) configured to allow a user to activate a second delivery fixture of the shower system (100).
Regarding claim 13, Hanna et al. disclose the user interface (Figs. 1-13) wherein the first fixture control and the second fixture control are located on the central core (paragraphs 80-81) of the user interface (Fig. 4).
Regarding claim 14, Hanna et al. disclose the user interface (Figs. 1-13) wherein the first fixture control (Fig. 4) includes a first graphical icon (paragraphs 80-81) configured to illuminate when the first delivery fixture is activated, and the second fixture control includes a second graphical icon (Fig. 4) configured to illuminate when the second delivery fixture is activated (paragraphs 80-81).
Regarding claim 15, Hanna et al. disclose the user interface (Figs. 1-13) wherein the central core comprises a back portion opposite the face (162), the back portion including one or more ports (paragraph 64) for receiving an electrical cable for transmitting the one or more signals to a controller (261).
Regarding claim 16, Hanna et al. disclose the user interface (Figs. 1-13) wherein the at least one indicator light is further configured to change colors (paragraphs 12-13) depending on a sensed water temperature of the shower system.
Regarding claim 17, Hanna et al. disclose the user interface (Figs. 1-13) further comprising one or more wireless communication modules (paragraph 64) configured to transmit the one or more signals wirelessly to a controller that is remote from the user interface.
Regarding claim 18, Hanna et al. disclose the user interface (Figs. 1-13) wherein the one or more signals include at least one of a temperature control signal and a delivery fixture selection signal (paragraphs 59-79).
Regarding claim 20, Hanna et al. disclose a shower system (Figs. 1-13) comprising: a recirculation system (100) comprising: a first inlet (283) for receiving water from a first water supply (Fig. 2); a second inlet (284) for receiving water from a second water supply (Fig. 2); a mixing valve (285) configured to mix water received from the first water supply and the second water supply to produce a mixed water stream (paragraph 69); a first outlet (287, Fig. 2) for communicating the mixed water stream from the mixing valve to a first delivery fixture (220); a first shutoff valve (288) having an open configuration and a closed configuration; the mixed water stream being allowed to flow from the mixing valve (285) to the first outlet (Fig. 2) when the first shutoff valve (288) is in the open configuration and prevented from flowing from the mixing valve (285) to the first outlet (Fig. 2) when the first shutoff valve (288) is in the closed configuration; a controller (261) configured to transition the first shutoff valve (288) between the open configuration and the closed configuration, the controller (261) configured to maintain the first shutoff valve (288) in the closed configuration while a sensed water temperature within the recirculation system is lower than a predetermined temperature; and the user interface (Fig. 4) in communication with the controller (261).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanna et al. (Pub. No. US 2011/0186138).
Regarding claim 19, Hanna et al. disclose the essential features of the claimed invention but lacks disclosure of one or more batteries housed within the user interface and configured for supplying power to the user interface. 
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to modify the power source of the electrical controller of Hanna et al. with one or more batteries since the Examiner takes Official Notice of the equivalence of one or more batteries as a power source and the electrical power source for their use in the electrical art and the selection of any of these known equivalents to provide electrical power to the controller would be within the level of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753